Citation Nr: 0638389	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disorder of the 
left hand.  

2.  Entitlement to service connection for loss of front 
teeth, for the purpose of eligibility for VA dental 
treatment.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel








INTRODUCTION

The veteran served on active duty from February 1960 to March 
1963.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

Subsequently, the RO in a March 2006 rating decision granted 
service connection for a right knee disorder.  That decision 
has resulted in there being no case or controversy as to that 
issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 
153, 155 (1994).  

The Board of Veterans' Appeals (Board) has construed the 
issue as service connection for the purposes of eligibility 
for VA dental treatment.  See Simington v. West, 11 Vet. App. 
41(1998).  [In the instant case, because the appellant's lost 
teeth are "replaceable missing teeth" within the meaning of 
38 C.F.R. § § 4.149, the only issue is which, if any, of 
those missing teeth are to be service connected for the 
purposes of dental examinations or outpatient dental 
treatment of those individual teeth.]  


FINDINGS OF FACT

1.  January 1960 service medical records document the veteran 
lacerated his left hand.  

2.  The claims folder does not contain any current diagnosis 
of any disorder of the left hand.  

3.  At service entrance, no missing or restorable teeth were 
noted.  

4.  At service separation, teeth numbers 17, 19 and 32 were 
noted to be missing and tooth number 30 was noted to be 
restorable.  Also, reported was prolonged bleeding after 
drainage of a periodontal abscess.  

5.  The veteran was separated from the service on March 18, 
1963.  There is no application for dental treatment in the 
claims folder dated within one year of service separation.  

6.  There is no evidence of dental injury or trauma in 
service.  

7.  There is no indication in the claims folder that the 
veteran was engaged in combat or was held as a Prisoner of 
War (POW).  

8.  The veteran does not belong to any class of veterans 
entitled to VA dental treatment.  


CONCLUSION OF LAW

1.  A left hand disorder was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  The veteran is not entitled to VA dental treatment by 
reason of a dental disorder incurred as a result of his 
active military service.  38 U.S.C.A. § 1712 (West 
2002);38 C.F.R. §§ 3.381, 17.161 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The required notice was accomplished by letters dated in July 
2002 and March 2006; as well as by the notification of the 
action appealed, the statement of the case and supplemental 
statement of the case.  Further, all relevant identified 
records appear to have been obtained and the veteran was 
examined for VA purposes.  It is also observed that the 
claims folder does not include a current diagnosis of any 
disorder of the left hand (essential for a successful claim 
in that regard), and there is no application for VA dental 
treatment dated within one year of the veteran's separation 
from the service, which as will be set out below, is 
essential to a successful claim for dental treatment.  

Given these facts, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

a) Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter. 

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  

(d) The following principles apply to dental conditions noted 
at entry and treated during service:  (1) Teeth noted as 
normal at entry will be service-connected if they were filled 
or extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  

(e) The following will not be considered service-connected 
for treatment purposes:  (1) Calculus;  (2) Acute periodontal 
disease;  (3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of active service, 
or was due to combat or in-service trauma; and  (4) Impacted 
or malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381 
(2006).  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section. 

(a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  

(b) Class II.  (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (A) They were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days.  (B) Application for 
treatment is made within one year after such discharge or 
release.  (C) Department of Veterans Affairs dental 
examination is completed within 14 months after discharge or 
release, unless delayed through no fault of the veteran. (ii) 
Those veterans discharged from their final period of service 
before August 13, 1981, who had reentered active military 
service within one year from the date of a prior discharge or 
release, may apply for treatment of service-connected 
noncompensable dental conditions relating to any such prior 
periods of service within one year of their final discharge 
or release. (iii) If a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within one year after the date of correction.  

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  (d) Class II(b). Those having a 
service-connected noncompensable dental condition or 
disability and who had been detained or interned as prisoners 
of war for a period of less than 90 days may be authorized 
any treatment as reasonably necessary for the correction of 
such service-connected dental condition or disability.  

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Any veteran who had made prior application for and received 
dental treatment from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (1) Application for such retroactive benefits is 
made within one year of April 5, 1983. (2) Existing 
Department of Veterans Affairs records reflect the prior 
denial of the claim. All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.  

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  

(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.  

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
§17.47(g). 

(j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161 (2006).  




Service Connection for a Left Hand Disorder

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).   

A service induction in July 1959 and service reenlistment in 
February 1960 no abnormalities of the left hand or wrist were 
noted.  June 1960 service medical records note the veteran 
lacerated his left hand.  The hand was sutured.  A notation 
later in June 1960 noted the sutures were out and the hand 
was well healed.  In January 1963, the veteran reported he 
had fallen.  He landed on his left side and left hand on the 
ulnar aspect.  Two days later, the veteran complained of pain 
in his left wrist and hand.  X-rays were negative with no 
evidence of fracture.  At service separation in February 1963 
no abnormalities of the left hand or wrist were noted.  

The veteran did not identify any post-service records of 
treatment for the left hand or wrist.  VA records do not 
include any treatment for any disorder of the left hand or 
wrist.  

In February 2004, the RO arranged for a VA examination to 
determine if the veteran had a current left hand or wrist 
disorder.  The veteran told the VA examiner he had no real 
impediment of the left hand, he had occasional left thumb 
pain, but no real residuals.  The examination revealed full 
range of motion of the hands and fingers.  Strength testing 
revealed no deficits.  The veteran had good dexterity.  
Repetitive use revealed no limitations of the left hand.  The 
diagnosis was left hand laceration, well healed, with no 
residuals.  

In the absence of a current diagnosis of any disorder of the 
left hand, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  



Service connection for Loss of Front Teeth, for the Purpose 
of Eligibility for VA Dental Treatment

At service induction examination in July 1959, no missing or 
restorable teeth were noted.  In February 1960, a 
reenlistment examination again noted no missing or restorable 
teeth.  The veteran did report a history of severe tooth and 
gum trouble in February 1960.  At service separation, teeth 
numbers 17, 19 and 32 were noted to be missing and tooth 
number 30 was noted to be restorable.  Also, reported was 
prolonged bleeding after drainage of a periodontal abscess.  

The record does not indicate the veteran was held as a 
Prisoner of War or participated in combat.  

The regulations provide that loss of teeth without evidence 
of loss of bone is not a disability for which compensable 
ratings are provided.  38 C.F.R. § 4.150, Diagnostic Code 
9913 and following Note (2006).  The loss of alveolar process 
as a result of periodontal disease is not considered 
disabling.  The service medical records noted only missing 
and restorable teeth and treatment for an abscess.  The Board 
reviewed the service records for any mention of bone loss.  
In Woodson v. Brown, 8 Vet. App. 352 (1995) the Court noted 
that Dorland's Illustrated Medical Dictionary 994, 984 (28th 
ed. 1994) defines the maxilla as one of the bones forming the 
upper jaw, and the mandible is the bone of the lower jaw.  
There are no reference to either in the veteran's service 
records.  There is nothing in the record that reported any 
injury to the teeth or jaw, or any diagnosis of 
osteomyelitis.  

The extraction of the veteran's teeth in service is not 
considered dental trauma.  The term "service trauma" does not 
include the intended effects of treatment provided during 
service.  See VAOPGCPREC 5-97.  Thus, the criteria for a 
compensable rating for dental disability have not been met.  

Outpatient dental treatment is authorized based on 
classification of the dental disability as set out in 
38 C.F.R. § 17.161 (2006).  The appellant must fall within 
the scope of one of six enumerated "classes" of veterans.  

Here, the veteran does not have a compensable service-
connected disability, does not have a service-connected 
disability that is being aggravated by a dental condition, is 
not participating in a VA rehabilitation program, is not 
scheduled for admission to a hospital, or have a dental 
condition which is clinically determined to be complicating a 
medical condition currently under treatment.  Likewise, the 
veteran is not a former POW and is not claiming that a dental 
condition resulted from a combat wound or other service 
trauma as would entitle him to "one time" outpatient dental 
care in the limited circumstances set forth in 38 C.F.R. 
§ 17.161(b)(D)(2)(i) (2006).  

The pivotal factor in this instance is the date of the 
veteran's separation from the service in March 1963.  For 
veterans discharged before October 1, 1981, the regulations 
require the veteran to apply for VA dental treatment within 
one year of his discharge from the service.  38 C.F.R. 
§ 17.161(b)(2i)(B) (2006).  The claims folder does not 
contain an application for VA dental treatment dated within 
one year of his separation from the service.  With respect to 
Class II (2), the veteran did not make application for 
treatment within the required time period.  

Given the foregoing, there is no basis for an award of 
service connection for treatment purposes.  Accordingly, this 
aspect of the appeal must be denied.    


ORDER

Service connection for a left hand disorder is denied.  

Entitlement to VA outpatient dental treatment is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


